PER CURIAM
In this case, we previously affirmed without opinion defendant’s convictions for possession of a precursor substance, ORS 475.967, and attempted manufacture of a controlled substance, former ORS 475.992. State v. Jenkins, 211 Or App 148, 153 P3d 712 (2007). Defendant petitions for reconsideration, asserting that our previous disposition is inconsistent with the Oregon Supreme Court’s decision in State v. Birchfield, 342 Or 624, 157 P3d 216 (2007).
For the reasons set forth in State v. Marroquin, 215 Or App 330, 168 P3d 1246 (2007), we allow reconsideration, and reverse and remand.
Reconsideration allowed; former disposition withdrawn; reversed and remanded.